UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7477



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


RAUL LABOY,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Greenville. Terrence W. Boyle, Chief
District Judge. (CR-91-87-BO, CA-97-69-4-BO)


Submitted:    February 12, 1998            Decided:   March 4, 1998


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Raul LaBoy, Appellant Pro Se. Robert Edward Skiver, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997)

with respect to his claims of ineffective assistance of counsel,

the government's failure to file a notice of intent to seek an en-

hanced penalty, and the district court's violation of Fed. R. Crim.
P. 11. We have reviewed the record and the district court's opinion

and find no reversible error. Accordingly, we deny a certificate of

appealability, deny Appellant's motion to appoint counsel, and

dismiss the appeal on the reasoning of the district court. United
States v. LaBoy, Nos. CR-91-87-BO; CA-97-69-4-BO (E.D.N.C. Sept. 4,

1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                2